DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 1/19/21.  Claims 1-18 have been cancelled.  Claims 35-36 have been added.  Claims 19-36 ar pending.  Claims 22-23, 27 have been amended.  Claims 29-30 have been withdrawn.  Claims 19-28, 31-36 are examined herein.  
Applicant’s amendments have rendered the 112 rejection of the last Office Action moot, therefore hereby withdrawn.
Applicant’s arguments with respect to the remaining 103 rejection have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and modified below due to the claim amendments.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 19-28, 31-36 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 of copending Application No. 16/628,687.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite method of preventing or treating vascular damage and/or circulatory collapse in a patient diagnosed or at risk of developing infectious purpura or purpura fulminans by administering a phenothiazine derivative of formula I and a beta-lactam antibiotic, wherein the phenothiazine derivative of formula I is trifluoperazine and the purpura is caused by Neisseria meningiditis.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Examiner acknowledges Applicant’s request that the double patenting rejection be held in abeyance until allowable subject matter is identified.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-23, 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Mazumder et al. “Trifluoperazine: a broad spectrum bactericide especially active on staphylococci and vibrios,” International Journal of Antimicrobial Agents 18, 2001, 403-406, of record) in view of Fisher et al. (US Patent Application 2003/0211969 A1).
The instant claims are directed to a method of preventing or treating vascular damage and/or circulatory collapse in a patient diagnosed or at risk of developing infectious purpura or purpura fulminans by administering a phenothiazine derivative of formula I.  
Mazumder et al. teach that trifluoperazine showed significant antimicrobial activity when tested against 293 strains from two Gram-positive and eight Gram-negative genera (abstract), including Staphylococcus aureus and Escherichia coli (Table 1).  Similar bactericidal action was also observed with various Gram-negative bacteria in vitro (page 405, right column, last sentence on bridging paragraph).  Moreover, trifluoperazine was found to be bactericidal against both Gram-positive and Gram-negative bacteria in vitro (page 406, bridging sentence for left and right columns).  
However, Mazumder et al. fail to disclose a patient diagnosed or at risk of developing purpura fulminans or Neisseria meningiditis.  
Fisher et al. teach that purpura fulminans is associated with bacterial infections caused by Salmonella, Pseudomonas, Bacillus, Staphylococci, or Neisseria meningococcemia (paragraph 0025).  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to treat purpura fulminans in a patient with Neisseria meningiditis, as taught by Fisher et al., by administering trifluoperazine, as taught by Mazumder et al.
A person of ordinary skill in the art would have been motivated to treat purpura fulminans in a patient with Neisseria meningiditis by administering trifluoperazine because Mazumder et al. teach that trifluoperazine is effective in treating various bacteria, including Salmonella, Pseudomonas, Bacillus, Staphylococci, or Neisseria, all of which can potentially lead to the subject developing purpura fulminans.
The Examiner notes that the limitations drawn to “vascular damage and/or circulatory collapse” and “preventing bacterial aggregation and adhesion to human endothelial cells of type IV piliated bacteria” and “promoting clearance of type IV piliated bacteria” are obvious to occur since the claimed patient population and active agents have been taught by the cited prior art.  These limitations are considered mechanism of action that are obvious to occur in the body of the patient with the claimed bacterial infections when administered trifluoperazine.
s 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Mazumder et al. “Trifluoperazine: a broad spectrum bactericide especially active on staphylococci and vibrios,” International Journal of Antimicrobial Agents 18, 2001, 403-406, of record) in view of Fisher et al. (US Patent Application 2003/0211969 A1), as applied to claims 19-23, 31-36, and further in view of Aulakh et al. (US Patent Application 2015/0266867 A1).
The instant claims are directed to a method of preventing or treating vascular damage and/or circulatory collapse in a patient diagnosed or at risk of developing infectious purpura or purpura fulminans by administering a phenothiazine derivative of formula I and the beta-lactam antibiotic, cephalosporin.  
Mazumder and Fisher et al. teach as discussed above, however, fail to disclose the beta-lactam antibiotic, cephalosporin.
Aulakh et al. teach methods of treating bacterial infections caused by Gram-negative bacteria, such as Salmonella, Pseudomonas, or Neisseria (paragraphs 0041-0044).  Various therapeutic agents are discussed, including beta-lactams (paragraph 0047-0048), such as cephalosporin (paragraph 0220).  Simultaneous or sequential administration is taught as an intravenous or intramuscular administration (paragraph 0234-0235).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to combine cephalosporin, as taught by Aulakh et al., with trifluoperazine, in the method of treating 
purpura fulminans in a patient with Neisseria meningiditis, as taught by Mazumder and Fisher et al.

"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
	Applicant argues that Mazumder and Fisher fail to teach or suggest the vasculoprotective effect of the phenothiazine derivative as claimed.  Applicant also argue that the claimed methods provide the unexpected and superior effect of dissociating and dispersing bacterial aggregates and preventing the activation of subsequent signaling pathways leading to vascular insults.  One of ordinary skill in the art knows that phenothiazines, such as trifluoroperazine, are used as bactericidal agents, but would have no incentive to use phenothiazine to prevent or treat vascular/collapse damage.  Finally, there is no evidence of record as to why one of ordinary skill in the art would have been motivated to combine phenothiazine derivatives and antibiotics, such as beta-lactams.  None of the cited prior art discloses such 
This is not persuasive because, as explained above, the limitations drawn to “vascular damage and/or circulatory collapse” and “preventing bacterial aggregation and adhesion to human endothelial cells of type IV piliated bacteria” and “promoting clearance of type IV piliated bacteria” are obvious to occur since the claimed patient population and active agents have been taught by the cited prior art.  Even Applicant does not dispute that the claimed patient population and active agents are both taught by the cited prior art.  Therefore, these limitations are considered mechanism of action that are obvious to occur in the body of the patient with the claimed bacterial infections when administered trifluoperazine.  Should Applicant disagree, a side-by-side comparison with the prior art is requested to demonstrate that this mechanism of action does not occur in the prior art.
	Applicant’s arguments herein are related to the mechanism of action of an agent in the treatment.  Note that the mechanism of action of an agent in the treatment, by itself, does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism.  Applicant’s recitation of a new mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps.
With regard to unexpected results, Applicant has not provided any evidence or factual data to support an unexpected and superior effect of dissociating and dispersing bacterial aggregates and preventing the activation of subsequent signaling pathways 
Finally, the reason to combine cephalosporin and trifluoperazine is because both are individually known to be useful for treating Salmonella, Pseudomonas, or Neisseria, which can lead to developing purpura fulminans.  The skilled artisan would have had a reasonable expectation of success in treating the bacterial infection by the therapeutically additive effect of combining two known agents for the same purpose.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627